

Exhibit 10.2


Nonemployee Director Form




THE FINISH LINE, INC.
AWARD AGREEMENT
Pursuant to the
2002 STOCK INCENTIVE PLAN
OF THE FINISH LINE, INC.
(As Amended and Restated July 21, 2005)


This Award Agreement (this “Agreement”) is made and entered into as of the date
last below written, by and between The Finish Line, Inc., an Indiana corporation
(the “Company”), and the person named below as Grantee (“Grantee”).
 
WHEREAS, Grantee is a non-employee director of the Company and/or one or more of
its affiliates; and
 
WHEREAS, pursuant to the 2002 Stock Incentive Plan of The Finish Line, Inc. (As
Amended and Restated July 21, 2005), as it may be further amended and/or
restated (the “2002 Plan”), the committee of the Board of Directors of the
Company administering the 2002 Plan (the “Committee”) may from time to time
approve the grant to Grantee of an Award (as defined below).
 
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:
 
1. Grant of Award; Certain Terms and Conditions. The Company may from time to
time grant to Grantee an Award pursuant to the 2002 Plan (each, an “Award”)
which may consist of Nonqualified Options (as defined in the 2002 Plan). Any
Award granted will be evidenced by a letter or other document delivered in
writing by the Company to Grantee (each an “Award Letter”), which Award Letter
will contain the terms of each Award including, but not limited to, the date of
grant of the Award, the number of shares of Class A Common Shares, no par value,
of the Company (the “Class A Common Shares”) subject to the Award, the exercise
price (the “Exercise Price”), the expiration date of the Award (the “Expiration
Date”) and the vesting schedule, if any. An Award shall expire at 5:00 p.m.,
Indianapolis time, on the applicable Expiration Date. Each Award granted shall
be subject to that Award Letter and all of the terms and conditions set forth in
the 2002 Plan and this Agreement. By executing this Agreement, Grantee hereby
accepts any Award granted to Grantee and agrees that Grantee is bound by the
Award Letter, this Agreement and the 2002 Plan.
 
2. Termination of Directorship.
 
(a) Termination of Directorship. If Grantee shall cease to be a Nonemployee
Director for any reason, the Award shall terminate on the earlier of the
Expiration Date or two years after the date on which Grantee ceases to be a
Nonemployee Director.
 
(b) Death Following Termination of Directorship. Notwithstanding anything to the
contrary in this Agreement, if Grantee shall die at any time after the date on
which the Grantee ceases to be a Nonemployee Director and prior to the date of
termination of the applicable Award pursuant to this Agreement, then the
remaining vested but unexercised portion of the applicable
 


--------------------------------------------------------------------------------

 
Award shall terminate on the earlier of the Expiration Date or the first
anniversary of the date of such death.
 
3. Option Exercise. Upon vesting of an Award, such Award shall be exercisable
during Grantee’s lifetime only by Grantee or by Grantee’s guardian or legal
representative, and after Grantee’s death only by the person or entity entitled
to do so under Grantee’s last will and testament or applicable intestate law. An
Award may be exercised in accordance with the notice procedures established from
time to time by the Company. The Exercise Price of any Option granted under this
Plan and the Grantee’s Withholding Liability (as defined in Section 4), if any,
with respect to any Award may be made by any one or more of the following as
approved by the Company:
 
(a) payment in full in cash, at or before the time the Company delivers the
Class A Common Shares underlying such Award;
 
(b) payment in Class A Common Shares owned by the Grantee, at or before the time
the Company delivers the Class A Common Shares underlying such Award, provided
that any of the Company’s Class A Common Shares assigned and delivered to the
Company in payment or partial payment of the Exercise Price shall be accompanied
by an assignment separate from certificate and any other document(s) reasonably
requested by the Company;
 
(c) payment in other property deemed acceptable by the Company, at or before the
time the Company delivers the Class A Common Shares underlying such Award;
 
(d) a reduction in the number of Class A Common Shares or other property
otherwise issuable pursuant to such Award;
 
(e) the holder of the Award irrevocably authorizing a broker approved in writing
by the Company to sell Class A Common Shares to be acquired through exercise of
an Award and remitting to the Company a sufficient portion of the sale proceeds
to pay the entire exercise price and any federal and state withholding resulting
from such exercise (a “Cashless Exercise”); provided, however, that,
notwithstanding anything in this Agreement to the contrary, (i) the Company
shall only deliver such Class A Common Shares at or after the time the Company
receives full payment for such Class A Common Shares, (ii) the Exercise Price
for such Class A Common Shares will be due and payable to the Company no later
than one business day following the date on which the proceeds from the sale of
the underlying Class A Common Shares are received by the authorized broker,
(iii) in no event will the Company directly or indirectly extend or maintain
credit, arrange for the extension of credit or renew any extension of credit, in
the form of a personal loan or otherwise, in connection with a Cashless Exercise
and (iv) in no event shall the Grantee enter into any agreement or arrangement
with a brokerage or similar firm in which the proceeds received in connection
with a Cashless Exercise will be received by or advanced to the Grantee before
the date the Class A Common Shares underlying such an Award are delivered or
released by the Company; or
 
(f) a combination of any of the above.
 
Notwithstanding any other provisions of this Agreement to the contrary, no
Grantee shall be permitted to pay the purchase price of the Class A Common
Shares underlying such an Award or other property issuable pursuant to such
Award, or such Grantee’s Withholding Liability with respect to such issuance, in
whole or in part by the delivery of a promissory note.

Page 2 of 5

--------------------------------------------------------------------------------


 
(g) Notwithstanding any provision of this Agreement to the contrary;
 
(i) payment of the Exercise Price for such Class A Common Shares and the
Grantee’s Withholding Liability, if any, with respect to such Class A Common
Shares shall be due the date the Class A Common Shares underlying the Award are
delivered; and
 
(ii) in no event shall the Company issue or deliver the Class A Common Shares
underlying the Award before the Company receives payment for such Shares
pursuant to this Section.
 
(h) Notwithstanding any provision of this Agreement to the contrary, Awards may
only be exercised when both of the following shall have occurred:
 
(i) the delivery to the Company of a written notice of such exercise; and
 
(ii) payment in full of the Exercise Price of an Award and any Withholding
Liability (if applicable) with respect to such Award.
 
4. Payment of Withholding Taxes. If the Company becomes obligated to withhold an
amount on account of any federal, state or local income tax imposed as a result
of an Award or the vesting or lapsing of restrictions with respect to an Award
(such amount shall be referred to herein as the “Withholding Liability”),
Grantee shall pay the Withholding Liability to the Company in accordance with
this Agreement.
 
5. Notices. Any notices given to the Company shall be in writing and addressed
to the Company at 3308 North Mitthoeffer Road, Indianapolis, Indiana 46235,
Attention: Secretary (or such other addresses as the Company may hereinafter
designate in writing), and to Grantee at such most recent address set forth in
the Company’s then current records. Any such notice shall be deemed duly given
when personally delivered or when sent by prepaid certified or registered mail
and deposited in a post office or branch post office regularly maintained by the
United States government.
 
6. Stock Exchange Requirements; Applicable Laws. Grantee agrees to comply with
all laws, rules, and regulations applicable to the grant and exercise of each
Award and the sale or other disposition of Class A Common Shares received
pursuant to each Award, including, without limitation, compliance with the
Company’s insider trading policies. The Class A Common Shares Grantee receives
under the 2002 Plan will have been registered under the Securities Act of 1933,
as amended (the “1933 Act”). If Grantee is an “affiliate” of the Company, as
that term is defined in Rule 144, promulgated pursuant to the 1933 Act (“Rule
144”), Grantee may not sell the Class A Common Shares received pursuant to an
Award except in compliance with Rule 144. Certificates representing Class A
Common Shares issued to an “affiliate” of the Company may bear a legend setting
forth such restrictions on the disposition or transfer of the Class A Common
Shares as the Company deems appropriate to comply with federal and state
securities laws.
 

Page 3 of 5

--------------------------------------------------------------------------------

 
7. Nontransferability. No Award or any interest therein may be sold, assigned,
conveyed, gifted, pledged, hypothecated or otherwise transferred in any manner
other than by will or the laws of descent and distribution.
 
8. 2002 Plan. ANY AWARD GRANTED IS GRANTED PURSUANT TO THE 2002 PLAN, AS IN
EFFECT ON THE DATE OF GRANT, AND IS SUBJECT TO ALL THE TERMS AND CONDITIONS OF
THE 2002 PLAN AS THE SAME MAY BE AMENDED FROM TIME TO TIME AND THE RULES AND
REGULATIONS PROMULGATED BY THE COMMITTEE; PROVIDED, HOWEVER, THAT NO SUCH
AMENDMENT SHALL DEPRIVE GRANTEE, WITHOUT GRANTEE’S CONSENT, OF GRANTEE’S RIGHTS
UNDER THIS AGREEMENT. THE INTERPRETATION AND CONSTRUCTION BY THE COMMITTEE OF
THE 2002 PLAN, THIS AGREEMENT, ANY AWARD LETTER, EACH AWARD AND SUCH RULES AND
REGULATIONS AS MAY BE ADOPTED BY THE COMMITTEE FOR THE PURPOSE OF ADMINISTERING
THE 2002 PLAN SHALL BE FINAL AND BINDING UPON GRANTEE. A COPY OF THE 2002 PLAN
AND THE 2002 PLAN PROSPECTUS HAVE BEEN FURNISHED TO GRANTEE. UNTIL ALL AWARDS
SHALL EXPIRE, TERMINATE OR BE EXERCISED IN FULL, THE COMPANY SHALL, UPON WRITTEN
REQUEST THEREFOR, SEND A COPY OF THE 2002 PLAN AND THE 2002 PLAN PROSPECTUS, IN
THEIR THEN-CURRENT FORM, TO GRANTEE OR ANY OTHER PERSON OR ENTITY THEN ENTITLED.
IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THE 2002 PLAN AND THE
PROVISIONS OF THIS AGREEMENT, THE TERMS, CONDITIONS AND PROVISIONS OF THE 2002
PLAN SHALL CONTROL, AND THIS AGREEMENT SHALL BE DEEMED TO BE MODIFIED
ACCORDINGLY.
 
9. Governing Law. This Agreement and any Award granted and any Award Letter
shall be governed by and construed and enforced in accordance with the laws of
the State of Indiana, without regard to conflict of law principles thereof.
 
10. Entire Agreement; Amendment. This Agreement and the Plan constitute the
entire agreement of the parties with respect to the matters covered herein and
supersedes all prior written or oral agreements or understandings of the parties
with respect to the matters covered herein. The parties agree that any grant of
an Award will be pursuant to an Award Letter and each such Award Letter shall
constitute part of and supplement this Agreement. This Agreement governs any
Award granted to Grantee, whether pursuant to an Award Letter or otherwise,
prior to, on or after the date hereof. Grantee acknowledges that Grantee has no
right to receive any Awards unless and until such time, if any, that the
Committee, in its sole discretion, may approve the grant thereof, and that the
Company has not made any representation to Grantee regarding Award grants, or
any other option related matters. The grant of any Award must be in writing. The
Committee may modify this Agreement without Grantee’s consent, except that
Grantee’s consent is needed for any modification that would impair Grantee’s
rights under this Agreement.
 
[Remainder of Page Intentionally Left Blank.]
 

Page 4 of 5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and Grantee have duly executed this Award
Agreement as of the date first above written.
 
THE FINISH LINE, INC.
 
GRANTEE:
               
By:
       
Gary D. Cohen,
 
Signature
 
Executive Vice President -
General Counsel
           
Date:
   
Printed Name
                     
Street Address
                     
City, State and Zip Code
                     
Social Security Number


 
 
Page 5 of 5